Bv the Court.
The evidence tending to prove that Martin, the claimant, had been for the last three or four years a keeper-of a shop and bar room on Duncan Street in Gloucester was admissible, as well as what he said in regard to the liquors, and tended to show that he kept the liquors illegally. In connection with this the card was admissible, if placed on the cask by him or by his agents with his approbation, and it was for the jury to estimate the weight of all this evidence. The importance of the fact that Martin’s shop was kept on Duncan Street, while he was described in the card as of Dunton Street, was for the jury.

Exceptions overruled.